 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 1 of 11 Page ID
                                   #:9453



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   CITY OF LONG BEACH, a municipal                  CASE NO.: 2:16-cv-03493-FMO-AS
11
     corporation; COUNTY OF LOS
     ANGELES, a political subdivision; CITY           [PROPOSED] ORDER CERTIFYING
12   OF CHULA VISTA, a municipal                      SETTLEMENT CLASS,
     corporation; CITY OF SAN DIEGO, a                PRELIMINARILY APPROVING
13   municipal corporation; CITY OF SAN               CLASS ACTION SETTLEMENT,
     JOSE, a municipal corporation; CITY OF           APPROVING NOTICE PLAN,
14                                                    APPOINTING SPECIAL MASTER,
     OAKLAND, a municipal corporation;                APPOINTING CLASS ACTION
15   CITY OF BERKELEY, a municipal                    SETTLEMENT ADMINISTRATOR,
     corporation; CITY OF SPOKANE, a                  AND APPOINTING CLASS
16   municipal corporation; CITY OF                   COUNSEL
     TACOMA, a municipal corporation;
17   CITY OF PORTLAND, a municipal
18
     corporation; PORT OF PORTLAND, a                 Time of Hearing: 10:00 a.m.
     port district of the State of Oregon;            Date of Hearing: February 4, 2021
19   BALTIMORE COUNTY, a political                    Courtroom: 6D
     subdivision; MAYOR AND CITY                      Honorable Fernando M. Olguin
20   COUNCIL OF BALTIMORE; all
     individually and on behalf of all others
21   similarly situated,                              File Date:       May 19, 2016
22                                  Plaintiffs,
     v.
23

24   MONSANTO COMPANY; SOLUTIA
     INC., and PHARMACIA LLC, and DOES
25   1 through 100,
                           Defendants.
26
27

28
                                                  1
                                                                   CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                            ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 2 of 11 Page ID
                                   #:9454



 1        Upon consideration of Plaintiffs’ Renewed Motion for Certification of Settlement
 2 Class, Preliminary Approval of Class Action Settlement, Approval of Notice Plan,

 3 Appointment of Special Master, Appointment of Class Action Settlement Administrator,

 4 and Appointment of Class Counsel, the Settlement Agreement entered into by the

 5 Parties on June 24, 2020, and the pleadings and other materials on file in the above-

 6 captioned actions, IT IS HEREBY ORDERED that Plaintiffs' Motion for Preliminary

 7 Approval is GRANTED.

 8        The Court FURTHER ORDERS AS FOLLOWS:
 9     1. The Settlement Agreement and its exhibits are hereby incorporated by reference
10        in this Order as if fully set forth herein. Capitalized terms in this Order shall,
11        unless otherwise defined herein, have the same meaning as in the Settlement
12        Agreement.
13     2. For purposes of the Settlement, the Class shall be defined as
14

15
                “As of June 24, 2020 only, but not later, all NPDES Phase I and
                II city, town, village, borough, township, and independent port
16              district MS4 permittees with jurisdictional boundaries within a
17
                HUC 12 Watershed that contains and/or is immediately
                adjoining a 303(d) water body impaired by PCBs and all
18              NPDES Phase I and II county MS4 permittees with urbanized,
19              unincorporated boundaries within a HUC 12 Watershed that
                contains and/or is immediately adjoining a 303(d) water body
20              impaired by PCBs.”
21
       3. Subject to further consideration at the Preliminary Approval Hearing described in
22
          paragraph 19 below, this Court finds that the Class meets the requirements of Fed.
23
          R. Civ. P. 23 for purposes of the Settlement.
24
       4. For purposes of the Settlement, and after considering the pertinent factors in Fed.
25
          R. Civ. P. 23, the Court designates as the representatives of the Class (the
26
          "Representative Plaintiffs") the following: City of Long Beach, County of Los
27
          Angeles, City of Berkeley, City of San Diego, City of Oakland, City of San Jose,
28
                                                 2
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 3 of 11 Page ID
                                   #:9455



 1       Mayor and City Council of Baltimore, Baltimore County, City of Chula Vista,
 2       Port of Portland, City of Portland, City of Spokane, City of Tacoma.
 3    5. For purposes of the Settlement, and after considering the relevant factors in Fed.
 4
         R. Civ. P. 23 and for the reasons set forth in the Certification Order, the Court
         appoints the following attorneys as Class Counsel: Lead Class Counsel: Scott
 5       Summy, John Fiske, and Carla Burke Pickrel of Baron & Budd, P.C.; and Co-
 6
         Class Counsel John Gomez of Gomez Trial Attorneys, John R. Wertz, Esq., and
         Richard Gordon and Martin Wolf of Gordon Carney & Wolf.
 7
      6. The Court appoints as Special Master Hon. Jay C. Gandhi (Ret.). to be
 8       responsible for the administration and implementation of the settlement. The
 9       Special Master shall regulate the proceedings, take appropriate measures to
         perform his assigned duties fairly and efficiently; and is appointed to compel,
10       take, and record evidence in accord with Federal Rule of Civil Procedure 53(c).
11       The Special Master may by order impose on a party any non-contempt sanction
         provided by Rule 37 or 45, and may recommend a contempt sanction against a
12       party and sanctions against a nonparty. The Special Master shall have the
13       discretion to decide whether an in-person hearing is necessary to resolve a dispute
         or whether the dispute may be resolved through a telephonic hearing or only
14       through written submissions. The Court orders the Special Master to proceed with
15       reasonable diligence and specifically orders the following:

16    7. Duties. The Special Master (with the assistance of Mediator Lexi Myers and
         Allocation Experts Michael Trapp and Rob Hesse) shall allocate certain
17       Settlement Funds, make final Allocation determinations, implement the
18       Allocation, and direct distribution of Settlement Funds, as necessary to further
         develop and implement the Allocation. The Special Master has all authority
19       permitted by Federal Rule of Civil Procedure 53 to perform the duties consented
20       to by the parties.

21    8. Ex parte Communications. The Special Master may communicate ex parte with
         the Court regarding the instant case. No party shall communicate with the Special
22       Master ex parte unless otherwise permitted by the Special Master.
23    9. Record of Master’s Activities. In making Allocation determinations, the Special
24       Master will rely solely on the applications and documents submitted and will not
         include oral advocacy, presentation, interview, or interactive process. All
25       applications and documents submitted to the Special Master for the Allocation
26       will be and will remain confidential, and subject to Federal Rule of Evidence
         section 408 and state law equivalent code sections, to this Settlement Allocation
27       process and shall not be disclosed or shared beyond the review of the following:
28       the Special Master, the Allocation Experts, Lead Class Counsel, the Class Action
                                               3
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                      ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 4 of 11 Page ID
                                   #:9456



 1
            Settlement Administrator, and the Court. At the discretion of the Special Master,
            Defendant may have access to the information for business purposes only, such as
 2          insurance or other business needs, provided however that such materials are
 3
            maintained by Defendant as confidential to the extent legally allowable.

 4    10.        The Special Master shall begin the Allocation process within 65 days of
            issuance of Preliminary Approval Order and shall use best efforts to conclude the
 5          Allocation process within 65 days.
 6    11.The Court will review de novo the Special Master’s decisions, orders, findings,
 7       and recommendations.
      12.The Special Master will be compensated on an hourly basis for his work (at the
 8
            rate of $2,000 per hour) and the work of Lexi Myers (at the rate of $600 per hour)
 9
            in performing the tasks necessary to administer and implement the settlement.
10
      13.For purposes of the Settlement, the Court appoints Steven Weisbrot of Angeion
11
            Group, LLC as Class Action Settlement Administrator. The Parties are hereby
12
            authorized to retain the Class Action Settlement Administrator to assist in
13
            effectuating the terms of and administering the Notice Plan.
14
      14.Pursuant to Fed. R. Civ. P. 23, the Court preliminarily approves the terms of the
15
            Settlement Agreement, and the Settlement provided for therein, as (a) fair,
16
            reasonable, and adequate in light of the relevant factual, legal, practical, and
17
            procedural considerations of the Actions, (b) free of collusion to the detriment of
18
            Class Members, and (c) within the range of possible final judicial approval,
19
            subject to further consideration at the Court Approval Hearing described in
20
            paragraph 19 of this Order. Accordingly, the Settlement Agreement and the
21
            Settlement are sufficient to warrant notice thereof, as set forth below, and a full
22
            hearing on the Settlement.
23
      15.Pursuant to the terms of the Settlement Agreement, Representative Plaintiffs and
24
            Class Counsel are hereby directed to cause the Class Action Settlement
25
            Administrator to provide notice of the Settlement to the Settlement Class
26
            Members consistent with the Notice Plan and deadlines set forth in the Settlement
27
            Agreement. Specifically, the Class Action Settlement Administrator shall:
28
                                                   4
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                           ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 5 of 11 Page ID
                                   #:9457



 1         a. within five (5) days of the Preliminary Approval Order, mail Direct Notice
 2            substantially in the form of the document attached to the Agreement as
 3            Exhibit I, in a form that requires signature confirming delivery, to each
 4            Class Member identified by the parties as meeting the Class Definition
 5            using three publicly maintained and available databases as follows: (1) the
 6            U.S. EPA 303(d) list of bodies of water impaired by PCBs; (2) USGS HUC
 7            12 Watersheds; (3) U.S. Census Bureau;
 8         b. promptly log each Direct Notice that is returned as undeliverable and shall
 9            provide copies of the log to Class Counsel and Defense Counsel;
10         c. take reasonable steps to re-mail all undeliverable Direct Notices to updated
11            addresses provided by the National Change of Address Database
12            maintained by the United States Post Office or by other means. In the event
13            that any Direct Notice mailed to a Settlement Class Member is returned as
14            undeliverable a second time, then no further mailing shall be required;
15         d. maintain records of all of activities, including logs of all telephone calls
16            received and all mailings, and shall maintain an electronic database
17            reflecting the running tally of all calls received and number and types of
18            materials mailed by it in connection with this Settlement;
19         e. be responsible for, without limitation: (1) printing, mailing or arranging for
20            the mailing of the Direct Notices in a form that requires signature
21            confirming delivery; (2) handling returned mail not delivered to Settlement
22            Class Members; (3) attempting to obtain updated address information for
23            any Direct Notices returned without a forwarding address; (4) making any
24            additional mailings required under the terms of this Settlement Agreement;
25            (5) receiving and maintaining on behalf of the Court any Settlement Class
26            Member correspondence regarding requests for exclusion and/or objections
27            to the Settlement; (6) forwarding written inquiries to Class Counsel or their
28            designee for a response, if warranted; and (7) otherwise implementing
                                               5
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                       ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 6 of 11 Page ID
                                   #:9458



 1             and/or assisting with the dissemination of the Notice of the Settlement. The
 2             Class Action Settlement Administrator shall also be responsible for,
 3             without limitation, implementing the terms of the Claims Process and
 4             related administrative activities;
 5          f. forward within five (5) days of receipt copies of any written requests for
 6             exclusion to Lead Class Counsel and Defendant’s Counsel, shall maintain a
 7             list reflecting all requests for exclusion, and shall file that list with the
 8             Court by the Class Action Settlement Administrator no later than twenty-
 9             one (21) days before the Final Approval Hearing;
10          g. forward within 5 days of receipt any Objection(s) to Class Counsel and
11             Defendant’s Counsel.
12    16.The Court finds that the Settlement Agreement's plan, as further set forth in
13       Plaintiffs' Motion for Preliminary Approval, for direct mail notice to Settlement
14       Class Members is the best notice practicable under the circumstances and satisfies
15       the requirements of due process and Fed. R. Civ. P. 23.
16    17.The Parties shall be authorized to make non-material changes to the Notice Plan,
17       so long as Class Counsel and Defendant’s Counsel agree and one of the Parties
18       files a notice thereof with the Court prior to the Final Approval Haring. Neither
19       the insertion of dates nor the correction of typographical or grammatical errors
20       shall be deemed a change to the Notice Plan.
21    18.Any Settlement Class Member who wishes to be excluded from the Settlement
22       Class and not be bound by the Settlement Agreement must complete and mail via
23       certified or first class mail a request for exclusion ("Opt-Out") to the Class Action
24       Settlement Administrator at the address set forth in the Direct Notice. The Opt
25       Out request must be postmarked no later than DATE [60 days after notices are
26       mailed], 2020. For a Settlement Class Member's Opt-Out to be valid and treated
27       as a Successful Opt-Out, it must (a) set forth the Settlement Class Member’s full
28       name, current address, and telephone number, (b) bear the Settlement Class
                                                 6
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 7 of 11 Page ID
                                   #:9459



 1       Member’s signature (even if represented by counsel); (c) include the signature of
 2       the attorney who represents the Settlement Class Member if the Settlement Class
 3       Member has entered into an agreement to be represented by counsel; (d) contain
 4       the original signature of a person previously authorized by law, such as a trustee,
 5       guardian, or person acting under a power of attorney, to act on behalf of the Class
 6       Member; and (d) unequivocally state the Settlement Class Member's intent to be
 7       excluded from the Class, to be excluded from the Settlement, not to participate in
 8       the Settlement, and/ or to waive all right to the benefits of the Settlement.
 9       Statements generally objecting to the Settlement or to specific terms of the
10       Settlement but which do not clearly express an intent to opt out as set forth above
11       are not valid Opt-Outs.
12    19.Any Settlement Class Member that does not submit a successful Opt-Out, or
13       otherwise comply with all requirements for opting out as are contained in this
14       Order, the Settlement Agreement, and the Class Notice, shall be bound by the
15       Settlement Agreement, including the Release and any Final Order and Judgment
16       entered in the Action.
17    20.Any Settlement Class Member who is a Successful Opt-Out will be deemed to
18       have waived any rights or benefits under the Settlement Agreement, and will not
19       have standing to object to the Settlement. Settlement Class Members who have
20       elected to opt out of the Settlement Class may withdraw their opt out requests
21       prior to the Effective Date, but only if they accept the benefits and terms of this
22       Settlement and dismiss with prejudice any other pending action against Defendant
23       arising out of PCB-related impairments to water bodies.
24    21.Any Class Member who does not Opt-Out and who wishes to object to the
25       Settlement must file a written objection to the Settlement (“Objection”) with the
26       Clerk of the Court and the Class Action Settlement Administrator no later than
27       sixty (60) days after the date the Notice is mailed. The Objection must bear the
28       signature of the Settlement Class Member (even if represented by counsel), the
                                                7
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 8 of 11 Page ID
                                   #:9460



 1       Class Member’s current address and telephone number, and state the exact nature
 2       of the objection including any legal support the Settlement Class Member wishes
 3       to introduce in support of the Objection, and whether or not the Class Member
 4       intends to appear at the final approval hearing. If the Class Member is
 5       represented by counsel, the objection shall also be signed by the attorney who
 6       represents the Class Member. Objections sent by any Settlement Class Member
 7       to incorrect locations shall not be valid.
 8    22.The Class Action Settlement Administrator shall forward any objection(s) to Lead
 9       Class Counsel and Defendant’s Counsel within five (5) days of receipt. Any
10       Settlement Class Member who fails to comply with this procedure shall waive
11       and forfeit any and all rights to appear separately and/or to object, and shall be
12       bound by all the terms of this Settlement Agreement and by all subsequent
13       proceedings, orders and judgments, including, but not limited to, the Release, the
14       Final Order and the Final Judgment in the Actions.
15    23.In advance of the date set by the Court for Objections, Class Counsel agrees to
16       request approval of an award of all Attorneys’ Fees and Expenses in a total
17       amount of $98,000,000. Defendant agrees to pay the Attorneys’ Fees and
18       Expenses awarded by the Court in an amount not to exceed $98,000,000, and will
19       do so within thirty (30) days of the Effective Date.
20    24.Plaintiffs’ motion for final approval of the Settlement shall be filed by DATE [
21       the same date set for objections].
22    25.A hearing (the "Final Approval Hearing") shall be held before the undersigned as
23       directed by the Court, in the United States District Court for the Central District
24       of California, 350 W. 1st St., Los Angeles, California, 90012, to determine,
25       among other things, (a) whether the proposed Settlement should be approved as
26       fair, reasonable and adequate, (b) whether the Actions should be dismissed with
27       prejudice pursuant to the terms of the Settlement Agreement, (c) whether
28       Settlement Class Members should be bound by the Release set forth in the
                                                8
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
 Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 9 of 11 Page ID
                                   #:9461



 1       Settlement Agreement, (d) whether Settlement Class Members should be subject
 2       to a permanent injunction that, among other things, bars Class Members from
 3       commencing, prosecuting, or assisting in any lawsuit against the Released
 4       Persons that asserts or purports to assert matters within the scope of the Release,
 5       (e) the amount of any Attorneys’ Fees/Litigation Cost award to be made to Class
 6       Counsel, if any, upon application pursuant to the Settlement Agreement.
 7    26.It is not necessary for a Settlement Class Member to appear at the Final Approval
 8       Hearing. However, any Class Member who wishes to appear at the Final
 9       Approval Hearing, whether pro se or through counsel, must file a notice of
10       appearance in the Actions, and mail and postmark, or hand-deliver, the notice and
11       other pleadings to Lead Class Counsel and Counsel for the Defendants, on or
12       before DATE [ 45 days before Court Approval Hearing], 2020.
13    27.Any Settlement Class Member who wishes to file a motion or any other must file
14       the motion or other paper with the Court, and contemporaneously mail and
15       postmark, or hand-deliver, to Lead Class Counsel and Counsel for the
16       Defendants, the motion or other paper, together with any and all supporting
17       documents, on or before DATE [45 days before Court Approval Hearing], 2020.
18    28.Without prior leave of the Court, no Settlement Class Member shall be permitted
19       to raise matters at the Final Approval Hearing that the Settlement Class Member
20       could have raised in an Objection, motion, or other paper, but failed to raise.
21    29.Any Settlement Class Member who fails to comply with this Order, the Class
22       Notice, and/ or the Settlement Agreement shall be barred from appearing at the
23       Final Approval Hearing.
24    30.No later than ten (10) days following the Effective Date, the Parties shall file a
25       joint stipulation of voluntary dismissal with prejudice and without costs under
26       Fed. R. Civ. P. 41 in each of the related Actions.
27

28
                                                9
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 10 of 11 Page ID
                                   #:9462



 1   31.All proceedings other than such as may be necessary to carry out the terms and
 2      conditions of the Settlement Agreement or the responsibilities related or
 3      incidental thereto, are stayed and suspended until further order of this Court.
 4   32.If Final Approval of the Settlement is not achieved, or if the Settlement
 5      Agreement does not become effective for any reason, this Order shall become
 6      null and void and of no further force and effect. The fact that the Parties agreed
 7      to the Settlement Agreement shall be without prejudice to the rights of Plaintiffs
 8      or Defendant or any Settlement Class Member, shall not be used for any purpose
 9      whatsoever in any subsequent proceeding in this action or in any other action in
10      any court or tribunal, and shall not be construed as an admission or concession by
11      any party of any fact, matter, or allegation. In the event that this Agreement does
12      not become effective, Plaintiffs, Defendant, and the Settlement Class Members
13      shall be restored without prejudice to their respective positions as if the
14      Settlement Agreement, any application for its approval by the Court, and the
15      proposed Third Amended Complaint in the City of Long Beach action had not
16      been made, submitted, or filed. Notwithstanding the foregoing, in the event that
17      the Court should refuse to approve any material part of the Settlement Agreement
18      or the Exhibits thereto or if, on appeal, an appellate court fails to affirm the
19      judgment entered pursuant to the Settlement Agreement, then the Parties may (but
20      are not obligated to) agree in writing to amend the Settlement Agreement and
21      proceed as so amended.
22   33.Neither the Settlement nor the Settlement Agreement constitutes an admission,
23      concession, or indication by the Parties of the validity of any claims or defenses
24      in the Actions or of any wrongdoing, liability, or violation of law by Defendant,
25      which denies all of the claims and allegations raised in the Actions.
26   34.The Court reserves the right to approve the Settlement with such modifications, if
27      any, as may be agreed to by Class Counsel and Counsel for Defendant and
28      without further notice to the Settlement Class Members.
                                               10
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
Case 2:16-cv-03493-FMO-AS Document 256-18 Filed 12/31/20 Page 11 of 11 Page ID
                                   #:9463



 1     35.The Parties shall meet and confer in good faith to resolve any dispute concerning
 2        the Settlement Agreement and/ or this Order and, to the extent any such dispute
 3        cannot be resolved between them, present the matter to this Court for resolution.
 4 IT IS SO ORDERED.

 5
     Dated: _____________, 2021
 6                                              ________________________________
 7                                              FERNANDO M. OLGUIN
                                                UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                               11
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                       ORDER
